Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 7-19-19 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cap having a ball shape as detailed in claim 2 and the bottom portion of the cavity traversing the plate structure of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11-16, 24, 30 and 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12, 17-20, 29 and 41-44 of copending Application No. 16/276,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10, 12, 17-20, 29 and 41-44 of the ‘809 application are substantially similar to claims 1-3, 5-9, 11-16, 24, 30 and 35-36 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what shape the claimed cap has in that as seen in applicant’s originally filed specification and drawing figures 6a-7, the cap – at 70-73 is disc shaped or an inverted pan shape and does not disclose a spherical ball shape.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what part of the plate structure the bottom of the cavity traverses.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 7, 16, 24, 30, 35-36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0215909 to Hoff in view of U.S. Patent No. 5,509,232 to Laubsch.
Referring to claim 1, Hoff discloses a plate-shaped structure for cultivating one or more plants, comprising a generally flat upper surface – at 40,41, provided with a cavity for receiving plant material – see at 9 in figure 3, a drain opening provided with a sidewall extending downwardly in a tapered manner for entering moisture that is received on the generally flat upper surface downwardly – see at 26,27 in figure 3, so as to allow water to seep down along the sidewall of the drain opening – see figure 3. Hoff does not disclose a cap located freely in the drain opening, so as to allow water to seep down between the cap and the sidewall of the drain opening, the cap having a weight greater than the weight of a body of water with the same volume of the cap, the cap having an outer contour that is in conformity with a cross sectional geometry of the downwardly extending sidewall of the drain opening. Laubsch does disclose a cap – at 72, located freely in the drain opening – see figures 4 and 7, so as to allow water to seep 
	Referring to claim 2, Hoff as modified by Laubsch further discloses the cap has a ball shape – see at 72 in figure 4 of Laubsch, where in view of the 35 U.S.C. 112(b) rejections detailed earlier in paragraph 5 of this office action, item 72 of Laubsch has similar shape to applicant’s cap detailed in applicant’s figure 6b. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hoff and add the drain cap of Laubsch, so as to yield the predictable result of controlling fluid flow through the device as desired.
	Referring to claim 3, Hoff as modified by Laubsch further discloses the side wall of the drain opening is entirely formed from paper material or wherein the structure is entirely formed from paper material – see for example paragraphs [0003], [0004] and [0031] of Hoff.
	Referring to claim 5, Hoff as modified by Laubsch further discloses the cavity has a sidewall and a bottom portion, wherein the bottom portion includes an aperture traversing the plate-shaped structure – see at 9, 41 in figure 3 of Hoff.
	Referring to claim 7, Hoff as modified by Laubsch further discloses an assembly with a reservoir for storing moisture for moistening the plant – see at 12a,98, wherein the plate shaped structure covers the reservoir – see figure 3 of Hoff, the reservoir comprising an upwardly 
	Referring to claim 16, Hoff as modified by Laubsch further discloses the plate shaped structure covers the reservoir – see figure 3 of Hoff, the reservoir – at 12a,98, comprising an upwardly extending exterior sidewall – at 12a, extending to the plate shaped structure – see figure 3 of Hoff, the side wall comprising a rim along at least part of the circumference of the reservoir – see top of 12a in figure 3 of Hoff, the rim creating a step profile in a cross-section of the exterior sidewall – see stepped portions of sidewall at 12a as seen in figure 3 of Hoff.
	Referring to claim 24, Hoff as modified by Laubsch further discloses the generally flat upper surface is provided with a central opening – see opening corresponding to item 9 in figure 3 of Hoff, having a rim for at least partly surrounding the plant – see at 41 proximate 9 in figure 3 of Hoff, wherein the reservoir comprises an upwardly extending exterior sidewall – at 12a, facing outwardly and an upwardly extending interior sidewall for forming a tube for at least partly surrounding the plant – see interior sidewall forming item 9 in figure 3 of Hoff, the interior sidewall having a top edge cooperating with a central opening rim of the plate-shaped structure – see at 9,41 in figure 3 of Hoff.
	Referring to claim 30, Hoff as modified by Laubsch further discloses the plate shaped structure and the reservoir are manufactured from paper material and/or biodegradable plastic – see paragraphs [0003], [0004] and [0031] of Hoff.

	Referring to claim 36, Hoff as modified by Laubsch further discloses the reservoir is provided with irrigation means for delivering moisture present in the reservoir to a subsoil located there below, or is provided with needle formed openings for irrigating moisture or wherein a sidewall and/or a bottom functions as a slow release carrier for water – see sidewall and/or bottom of 26,27 of Hoff, functions as a slow release carrier for water – see figure 3 of Hoff. It is noted that applicant has invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed irrigation means. As seen in applicant’s originally filed disclosure the irrigation means is a single or a multiple of capillary cords, injection needles or membranes traversing the bottom or sidewall of the reservoir. However, given the or clauses in the claim the irrigation means is not required by the claim, however it is noted that the Hoff reference discloses a membrane –at 11 at the bottom of the reservoir – at 98 as seen in figure 3.
	Referring to claim 39, Hoff as modified by Laubsch discloses a method for cultivating plant material, wherein plant material is cultivated in the cavity of a plate-shaped structure according to claim 1 – see rejection of claim 1 detailed earlier in this paragraph of this office action,  in a hydroponic way or in soil – see for example figures 1-5 and paragraph [0064] of Hoff.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff as modified by Laubsch as applied to claim 1 above, and further in view of U.S. Patent No. 8,091,279 to Stewart.
. 
Claims 8-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff as modified by Laubsch as applied to claim 7 above, and further in view of U.S. Patent No. 6,976,334 to Bowditch.
Referring to claim 8, Hoff as modified by Laubsch does not disclose the downwardly oriented flange and the upwardly extending exterior sidewall comprising corresponding protrusions and openings for receiving the protrusions. Bowditch does disclose the downwardly oriented flange and the upwardly extending exterior sidewall comprising corresponding protrusions and openings for receiving the protrusions – see openings – at 20 and protrusions – at 24 in figures 1 and 4-9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hoff as modified by Laubsch and add the protrusions and openings connector system of Bowditch, so as to yield the predictable result of removably securing the cover to the reservoir as desired. 
Referring to claim 9, Hoff as modified by Laubsch and Bowditch further discloses the openings contain detents for detaining the protrusions in the openings or wherein the protrusions 
	Referring to claim 11, Hoff as modified by Laubsch and Bowditch further discloses the opening – at 20 of Bowditch, is provided in an edge area adjoining the generally flat upper surface and the downwardly oriented flange of the plate-shaped structure – see items 20 near the edge of the device in figures 1 and 4-7 of Bowditch. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hoff as modified by Laubsch and add the protrusions and openings connector system of Bowditch, so as to yield the predictable result of removably securing the cover to the reservoir as desired.
	Referring to claim 12, Hoff as modified by Laubsch and Bowditch further discloses the downwardly oriented flange includes an inwardly staggered supporting element forming a detent – see at 43 in figure 3 of Hoff, and detaining a protrusion in the opening – see at 20,24 in figures 1 and 4-9 of Bowditch. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hoff as modified by Laubsch and add the protrusions and openings connector system of Bowditch, so as to yield the predictable result of removably securing the cover to the reservoir as desired.
	Referring to claim 13, Hoff as modified by Laubsch and Bowditch further discloses the detent does not extend beyond or below an upper edge of the opening – see at 25 not extending below the openings – at 20 in figures 1 and 4-9 of Bowditch. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hoff as modified by Laubsch and 
	Referring to claim 14, Hoff as modified by Laubsch and Bowditch further discloses the detent leaves a volume between the detent and the upper edge of the opening – see at 27 in relation to opening – at 20-22 in figures 1 and 4-9 of Bowditch, the volume having a width in the plane wherein the plate-shaped structure extends – see figures 1 and 4-9 of Bowditch. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hoff as modified by Laubsch and add the protrusions and openings connector system of Bowditch, so as to yield the predictable result of removably securing the cover to the reservoir as desired.
	Referring to claim 15, Hoff as modified by Laubsch and Bowditch further discloses the downwardly oriented flange is part of an inverted U-profile for receiving the upwardly extending exterior sidewall of the reservoir – see at 43 in figure 3 of Hoff.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to plant growing devices in general:
	U.S. Pat. No. 3,755,965 to Emery – shows plant growing device
	U.S. Pat. No. 4,087,938 to Koch – shows plant growing device
	U.S. Pat. No. 4,745,707 to Newby – shows plant growing device
	U.S. Pub. No. 2012/0266533 to Hoff – shows plant growing device

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643